                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff,                               CIVIL ACTION NO.: 6:14-cv-47

        v.

 PATRICK HEAD et. al.,

                Defendants.


                                           ORDER

       The appeal in the above-styled action having been dismissed by the United States Court of

Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court of Appeals for the

Eleventh Circuit is made the order of this Court.

       SO ORDERED, this 31st day of January, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
